DETAILED ACTION
	This is a non-final action on the merits.  The U.S. Patent and Trademark Office has received claims 1-21 in application number 15/927,064. Claims 18-20 have been canceled pursuant to the current Response filed 05/24/22.  Claims 1-17 and 21 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/22 has been entered.

Response to Remarks/Arguments
I.	The rejection of claims 1-17 and 21, under 35 U.S.C. 101 as directed to an abstract idea, without significantly more is maintained.
	An updated analysis at Steps 2A is presented in the accompanying rejection and addresses the substance of Applicant’s Remarks at 17.
II.	The rejection of claims 1-17 and 21, under 35 U.S.C. 112(b) is maintained.  
	The rejection, and multiple bases of rejection therein, have been updated to reflect reconsideration and amendments to the claims.
	A.	Response to Remarks at 18-19 with respect to “out-of-circulation.”
	Applicant states that Applicant is entitled to be his/her own lexicographer and that Applicant has sufficiently set forth exactly what “out-of-circulation” means.  Response at 18.  Examiner can find no assertion or explanation other than to state that this cryptocurrency is different than other cryptocurrencies.  Id.  
	The Specification states:
"Out-of-circulation" refers to the state of an electronic file or token that has been created and includes an intact blockchain, but which has not been placed into circulation in the system. In contrast to out-of-circulation currency, currency is "in-circulation" by a process of' digital minting' or creation when a participating financial institution that is a bank having permission to do so, modifies the blockchain of an out-of-circulation digital token by appending a new block which assigns, e.g., a real world currency and value to the token.
Spec. at 149 (emphasis added).  As stated in the prior action, it is not clear what an “intact blockchain” is, and how that differs from any blockchain, as the term is used in the Specification and claims.  The paragraph describes out-of-circulation as “refers to the state of an electronic file or token.”  The description is to the state of a file or token.  
	Examiner reads the Specification as a whole, which in view of Fig.1 and paragraphs 246-49 and 254, specifically, describe a system where the state of the electronic file or token is stored in a blockchain, in a distributed database, as embodied at 125 and 130.   The claims as presently recited support this interpretation in accordance with compact prosecution.  If Applicant has an alternate embodiment, that embodiment is not definitively recited in the claims.  For instance, if Applicant’s intent is that tokens are, in fact, akin to digital certificates or some secure data structure such that each of these data structures possesses an individual intact blockchain, then the claims must reflect definitively reflect that embodiment.

III.	Claims 1-17 and 21 stand rejected under 35 U.S.C. 102(a)(2) as anticipated by MUSIALA.
	In accordance with MPEP §2173.06, Examiner has provided a prior art rejection and stated claim construction on the record, to advance prosecution and to aide Applicant in advancing prosecution.

Claim Rejections - 35 U.S.C. 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

I.	Claims 1-17 and 21 are rejected as directed to an abstract idea, without significantly more.
	Step 1 
	In the present application, independent claim 1 is directed to a system, and independent claim 9 is directed to a method.  Thus, the claims fall within at least one of the statutory categories of 35 U.S.C. 101, Step 1 is complete, and the eligibility analysis proceeds to Step 2.
II	Step 2A & 2B
	Beginning with Step 2A, the limitations of independent claims 1 and 9 are presented with the additional elements to the identified judicial exception identified:
	The additional elements to the judicial exceptions are emphasized in bold-type:
1.	A system for using private permissioned blockchain digital fiat currency in conjunction with real world currency comprising:
	a) a plurality of private servers, each comprising non-volatile computer memory storing:
		i) one or more distributed databases comprising:
		(a) at least one blockchain comprising a plurality of blocks;
		(b) a plurality of electronic tokens representing blockchain digital currency that is out of circulation in the system ("out-of-circulation tokens"), each such token comprising out-of- circulation data recorded in blocks on the blockchain, such out-of- circulation data comprising a plurality of the following data:
		1) a real world currency ID key;
		2) a null issuing financial institute (FI) key;
		3) a null issue timestamp;
		4) a null party name ID;
		5) a null party account ID;
		6) a null party 'transfer to' timestamp;
		and 7) a value key equal to zero;
		and one or more unique digital security features on each out-of- circulation token to provide security and traceability, and to ensure authenticity for that token;
		data corresponding to the security features also recorded on the blockchain; and
		(c) a plurality of electronic tokens for blockchain digital fiat currency that is in circulation in the system ("in-circulation digital currency"), each such token comprising an out-of-circulation token and further comprising "in-circulation" data also recorded in blocks on the blockchain, such in-circulation data comprising a plurality of the following data:
		1) a real world currency ID key;
		2) an issuing financial institute (FI) key;
		3) an issue timestamp;
		4) a party name ID;
		5) a party account ID;
		6) a party 'transfer to' timestamp; and
		7) a value key specifying the value of the token expressed as the number of "minimal physical currency units" in circulation for a corresponding real world currency;
		ii) computer readable instructions for:
		creating and issuing the out-of-circulation tokens;
		creating and implementing digital security features on the out-of- circulation tokens;
		establishing permissions for parties to the system to access the out-of- circulation tokens;
		creating and issuing public/private mint key pairs , and public/private decryption key pairs to parties in accordance with their permissions in the system;
		digital minting of in- circulation digital currency from out-of-circulation tokens;
		limiting access to the blockchains corresponding to out-of-circulation tokens to public/ private mint key holder with permissions to append in-circulation data to the blockchain to digitally mint in-circulation digital currency;
		limiting access to the blockchains of corresponding to in-circulation digital currency to public/private decryption key holders with sufficient permission to modify or append new data on said blockchains;
		accurately storing each blockchain so modified in the databases;
		and creating and storing a unique timestamp corresponding to each such blockchain modification;
		iii) one or more processors capable of executing the computer readable instructions; and
		iv) a plurality of public/private mint key pairs each of which allows a permissioned party to digitally mint in- circulation digital currency by modifying the blockchain of corresponding to out-of- circulation tokens by appending in-circulation data thereto notwithstanding the unique digital security features thereon; and
		b) a network comprising connections between the private servers including means for distributing the databases between the servers comprising private peer-to-peer connections, or other private permissioned connections, or an electronic portal for accessing said databases;
		such that the out-of-circulation tokens and the in-circulation digital currency tokens are accessible to permissioned parties. 

9.	A method for implementing and using a private permissioned blockchain digital fiat currency comprising the steps of:
		a) providing a plurality of private servers, each comprising computer memory storing:
		i) one or more distributed databases comprising:
		(a) at least one blockchain comprising a plurality of blocks;
		(b) a plurality of electronic tokens representing blockchain digital currency that is out of circulation in the system ("out-of-circulation tokens"), each such token comprising out-of- circulation data recorded in blocks on the blockchain, such out-of- circulation data comprising a plurality of the following data:
		1) a real world currency ID key;
		2) a null issuing financial institute (FI) key;
		3) a null issue timestamp;
		4) a null party name ID;
		5) a null party account ID;
		6) a null party 'transfer to' timestamp;
		and 7) a value key equal to zero;
		and one or more unique digital security features on each out-of- circulation token to provide security and traceability, and to ensure authenticity for that token;
		data corresponding to the security features also recorded on the blockchain; and
		(c) a plurality of electronic tokens for blockchain digital fiat currency that is in circulation in the system ("in-circulation digital currency"), each such token comprising an out-of-circulation token and further comprising "in-circulation" data also recorded in blocks on the blockchain, such in-circulation data comprising a plurality of the following data:
		1) a real world currency ID key;
		2) an issuing financial institute (FI) key;
		3) an issue timestamp;
		4) a party name ID;
		5) a party account ID;
		6) a party 'transfer to' timestamp; and
		7) a value key specifying the value of the token expressed as the number of "minimal physical currency units" in circulation for a corresponding real world currency;
		ii) computer readable instructions for:
		creating and issuing the out-of-circulation tokens;
		creating and implementing digital security features on the out-of- circulation tokens;
		establishing permissions for parties to the system to access the out-of- circulation tokens;
		creating and issuing public/private mint key pairs , and public/private decryption key pairs to parties in accordance with their permissions in the system;
		digital minting of in- circulation digital currency from out-of-circulation tokens;
		limiting access to the blockchains corresponding to out-of-circulation tokens to public/ private mint key holder with permissions to append in-circulation data to the blockchain to digitally mint in-circulation digital currency;
		limiting access to the blockchains of corresponding to in-circulation digital currency to public/private decryption key holders with sufficient permission to modify or append new data on said blockchains;
		accurately storing each blockchain so modified in the databases;
		and creating and storing a unique timestamp corresponding to each such blockchain modification;
		iii) one or more processors capable of executing the computer readable instructions; and
		b) establishing a network among the private servers;
		c) creating connections between the private servers on the network, including means for distributing the databases between the servers, said connections comprising private peer-to-peer connections, or other private permissioned connections, or an electronic portal for accessing said databases;
		such that the out-of-circulation tokens and in-circulation digital currency are accessible only to permissioned parties ;
		d) generating a unique public/private mint key pair that allows a permissioned party to digitally mint in-circulation digital currency by modifying the blockchain of corresponding to out-of-circulation tokens by appending in-circulation data thereto notwithstanding the unique digital security features thereon;
		e) for each permissioned party electing to digitally mint an amount of in- circulation digital currency:
		1) digitally minting the amount of in-circulation digital currency by modifying the blockchain corresponding to one or more out-of-circulation tokens by appending thereto "in-circulation" data and reserving real world funds in proportion to the amount digitally minted, and 
		2) repeating step e(1) each time an amount of in-circulation digital currency is minted;
		f) allowing a permissioned party to use the in-circulation digital currency in one or more transactions in the private system; and
		g) recording the details of the transactions in the blockchain corresponding to the in-circulation currency. 

	Step 2A.1
	Independent claims 1 and 9 recite to steps or functions that can be reasonably interpreted to constitute a commercial or legal interaction in business relations, part of a defined subject-matter grouping for the judicial exception category of abstract ideas.  See 2019 PEG at 52 (“(b) Certain methods of organizing human activity—fundamental economic principles or practices . . . (including agreements in the form of contracts; [. . .] behaviors; business relations.”) (emphasis added).  In particular, creating and issuing currency; placing that currency in- and out-of-circulation; managing permissions around the use of that currency; and recording the transactions involving that currency.
	Step 2A.2
	Regarding independent claims 1 and 9, the recitations to the additional elements are not recited such that—viewed individually and in combination under the broadest reasonable interpretation—it integrates the abstract idea identified at Step 2A.1 into a practical application, because the limitations that recite the abstract idea are not integrated into the recited plurality of servers.   Indeed, the claims—even after the present amendment, which does add significant additional elements to the abstract idea—still do not integrate the recitations to minting currency, and subsequent steps therein, that explicitly fall into the abstract idea category of fundamental economic principles.
		ii) computer readable instructions for:
		creating and issuing the out-of-circulation tokens;
		creating and implementing digital security features on the out-of- circulation tokens;
		establishing permissions for parties to the system to access the out-of- circulation tokens;
		creating and issuing public/private mint key pairs , and public/private decryption key pairs to parties in accordance with their permissions in the system;
		digital minting of in- circulation digital currency from out-of-circulation tokens;
		limiting access to the blockchains corresponding to out-of-circulation tokens to public/ private mint key holder with permissions to append in-circulation data to the blockchain to digitally mint in-circulation digital currency;
Claims 1 and 9.  No processor is recited for performing these steps such that the recited instructions are not integrated into the additional elements of the independent claim.  Further, claim 9 alone recites:
9	A method for implementing and using a private permissioned blockchain digital fiat currency comprising the steps of:
	. . .
		e) for each permissioned party electing to digitally mint an amount of in- circulation digital currency:
		1) digitally minting the amount of in-circulation digital currency by modifying the blockchain corresponding to one or more out-of-circulation tokens by appending thereto "in-circulation" data and reserving real world funds in proportion to the amount digitally minted, and 
		2) repeating step e(1) each time an amount of in-circulation digital currency is minted;
		f) allowing a permissioned party to use the in-circulation digital currency in one or more transactions in the private system; and
		g) recording the details of the transactions in the blockchain corresponding to the in-circulation currency. 
Claim 9 (emphasis to abstract idea).  In so far as these limitations are considered, they are recited only as steps using a private permissions blockchain step, and these recited steps do not sufficiently integrate the abstract idea of minting, using minted currency, and recording the details of the transactions with that minted currency beyond mere instructions to perform those steps.  
	The further additional elements of claims 1 and 9 involving public-private key encryption generating a unique public/private mint key pair and the interplay between the databases and servers, distributing the databases between the servers, cannot save these recitations to the abstract idea because they are recited separate from, and none of the plurality of servers, databases, or processor are involved in the execution of these instructions.
	The further additional elements involve computer readable instructions that recite steps involving non-functional language that only convey intended use, i.e., allow, allowing.  The recited steps involving public-private key encryption generating a unique public/private mint key pair and the interplay between the databases and servers, distributing the databases between the servers   Thus, it falls to the plurality of server and distributed database as the additional elements to save the claim, but these elements, without more, present no more than mere instructions on a generic computer to perform the recited abstract currency steps.
	At Step 2B, the additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated.  As discussed under Step 2A.2, the additional elements generally link the abstract idea to a technological environment through "instructions" performed by a generic computer.  Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to "apply it" on a computer.  This is not sufficient to provide an inventive concept.
	Therefore claims 1 and 9 are found to be directed to a judicial exception under 35 U.S.C. 101, without significantly more.  Claims 1-8 and 21 and 10-17 are also rendered unpatentable under 35 U.S.C. 101 as dependent on claims 1 and 9, respectively.
	Analysis now proceeds to the dependent claims to identify any further recitations of judicial exceptions and additional elements contained therein.

	Dependent claim(s) 2 further recite:
	The system of claim 1 further comprising 
		reserved funds in real world currency provided by a qualified bank in proportion to the amount of in-circulation digital currency that is digitally minted by the bank from out-of-circulation tokens.  
	Claim 2 invokes only the addition elements of claim 1 and recites to the identified judicial exception, i.e., a bank providing reserved funds in real world currency.  However, none of these additional elements, when viewed individually and in combination, integrate the recitations to the identified judicial exception beyond that of mere instructions.  Nor do the additional elements add anything more to the mere instructions provided by the limitation.  Therefore the limitation of claim 2 does not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Dependent claim(s) 3 further recites:
	The system of claim 1 wherein 
		the nonvolatile memory further stores a plurality of virtual bank accounts, virtual credit accounts, and virtual foreign exchange accounts; 
		wherein each such account is associated with a party who is specific account holder that is
a)	a bank or non-bank financial institution;
b)	a customer or consumer;
c)	a vendor, a merchant, a lender, or a borrower; or
d)	any combination thereof; and 
		wherein each account holder has at least one account that is a virtual bank account, a virtual credit account, or a virtual foreign exchange account.
	Claim 3 recites to the nonvolatile memory of claim 1 in addition to the identified judicial exception.  However, none of these additional elements, when viewed individually and in combination, integrate the recitations to the identified judicial exception beyond that of mere instructions.  Nor do the additional elements add anything more to the mere instructions provided by the limitation.  Therefore the limitations of claims 3 do not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Dependent claim(s) 4 and 11 further recite:
	The system of claim 3 wherein one or more of the private servers on the network further comprises computer readable instructions for one or more of the following functions:
a)	acquisition of in-circulation digital currency tokens in exchange for real world currency or traditional electronic funds denominated in real world currency;
b)	 redemption of in-circulation digital currency in exchange for real world currency or traditional electronic funds denominated in real world currency and subsequent removal of in-circulation digital currency from circulation;
c)  	bank to bank clearing of in-circulation digital currency in exchange for real world currency or traditional electronic funds denominated in real world currency and optionally subsequent removal of in-circulation digital currency from circulation;
d) 	peer-to-peer payments between any two or more parties using the system;
e)	peer-to-peer electronic contracts and data exchange between any two or more parties using the system;
f)	vendor invoices via peer-to-peer electronic contracts, data exchange, and payments between a vendor and one or more parties using the system;
g)	vendor refunds via peer-to-peer electronic contracts, data exchange, and payments between a vendor and one or more parties using the system;
h)	merchant transactions via peer-to-peer electronic contracts, data exchange, and payments between a merchant and one or more parties using the system;
i)	merchant refunds via peer-to-peer electronic contracts, data exchange, and payments between a merchant and one or more parties using the system; 
j)	 party to party transfers of in-circulation digital currency;
k)	 same party account transfers for transferring in-circulation digital currency;
l) 	a lending marketplace for matching borrowers and lenders of in­ circulation digital currency;
m)	 a foreign exchange marketplace for exchanging in-circulation digital currency denominated in a first real world currency for in-circulation digital currency denominated in a second real world currency;
n)	automated teller machine deposits and withdrawals involving in-circulation digital currency;
o)	 invoice factoring using in-circulation digital currency;
p) 	collections of invoices or debts involving in-circulation digital currency;
q) 	 dispute resolution; and
r)	 management of keys and permissions granted to parties using the system; and
s) 	splitting tokens corresponding to in-circulation digital currency.
	Claim 4 recites only the private servers as an additional element to the identified judicial exception of a commercial or legal interaction in business relations.  However, none of these additional elements, when viewed individually and in combination, integrate the recitations to the judicial exception beyond that of mere instructions.  Nor do the additional elements add anything more to the mere instructions provided by the limitation.  Therefore the limitations of claim 4 do not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Dependent claim(s) 5 further recite:
	The system of claim 4 wherein one or more of the functions are provided via computer readable instructions comprising 
		code, subroutines, and protocols constituting an application program interface (API).
	Claim 5 recites only the application program interface as an additional element to the identified judicial exception of a commercial or legal interaction in business relations; this is software implemented by a generic computer.  However, none of these additional elements, when viewed individually and in combination, integrate judicial exception beyond that of mere instructions.  Nor do the additional elements add anything more to the mere instructions provided by the limitation.  Therefore the limitation of claim 5 does not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Dependent claim(s) 6 further recite:
	The system of claim 1 wherein 
		financial institutions are compensated through transaction, subscription, and other banking and financial service fees and not through fees for mining or creating the blockchain digital currency.
	Claim 6 recites no further additional elements to the identified judicial exception of a commercial or legal interaction in business relations.  Therefore the limitation of claim 6 does not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Dependent claim(s) 7 further recite:
	The system of claim 4 further comprising 
		comprising a transactions database that comprises electronic transaction data defining transactions between parties involving in-circulation digital currency, and which tracks transaction details and provides an audit trail of the transaction and the in-circulation digital currency in connection therewith.  
	Claim 7 recites only the transactions database as an additional element to the identified judicial exception of a commercial or legal interaction in business relations.  However, none of these additional elements, when viewed individually and in combination, integrate the recitations to the judicial exception beyond that of mere instructions.  Nor do the additional elements add anything more to the mere instructions provided by the limitation.  Therefore the limitation of claim 7 does not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Dependent claim(s) 8 further recite:
	The system of claim 7 further comprising 
		sufficient network connections to provide access to the transaction database to the parties to said electronic transactions where such parties have access permission.
	Claim 8 recites only the network and transactions database as an additional element to the identified judicial exception of a commercial or legal interaction in business relations.  However, none of these additional elements, when viewed individually and in combination, integrate the recitations to the judicial exception beyond that of mere instructions.  Nor do the additional elements add anything more to the mere instructions provided by the limitation.  Therefore the limitation of claim 8 does not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Dependent claim(s) 11 further recites:
	The method of claim 9 further comprising the step of providing computer readable instructions stored in the non-volatile memory for one or more of the following functions:
a)	acquisition of in-circulation digital currency  in exchange for real world currency or traditional electronic funds denominated in real world currency;
b)	 redemption of in-circulation digital currency in exchange for real world currency or traditional electronic funds denominated in real world currency and subsequent removal of in-circulation digital currency from circulation;
c)  	bank to bank clearing of in-circulation digital currency in exchange for real world currency or traditional electronic funds denominated in real world currency and optionally subsequent removal of in-circulation digital currency from circulation;
d) 	peer-to-peer payments between any two or more parties using the system;
e)	peer-to-peer electronic contracts and data exchange between any two or more parties using the system;
f)	vendor invoices via peer-to-peer electronic contracts, data exchange, and payments between a vendor and one or more parties using the system;
g)	vendor refunds via peer-to-peer electronic contracts, data exchange, and payments between a vendor and one or more parties using the system;
h)	merchant transactions via peer-to-peer electronic contracts, data exchange, and payments between a merchant and one or more parties using the system;
i)	merchant refunds via peer-to-peer electronic contracts, data exchange, and
payments between a merchant and one or more parties using the system; 
j)	party to party transfers of in-circulation digital currency;
k)	 same party account transfers for transferring in-circulation digital currency;
l) 	a lending marketplace for matching borrowers and lenders of in­ circulation digital currency;
m)	 a foreign exchange marketplace for exchanging in-circulation digital currency denominated in a first real world currency for in-circulation digital currency denominated in a second real world currency;
n) automated teller machine deposits and withdrawals involving in-circulation digital currency;
o)	 invoice factoring using in-circulation digital currency;
p) collections of invoices or debts involving in-circulation digital currency;
q) 	 dispute resolution; and
r)	 management of keys and permissions granted to parties using the system; and
s) 	splitting tokens corresponding to in-circulation digital currency.
	Claim 11 recites to the nonvolatile memory of claim 1 in addition to the identified judicial exception.  However, none of these additional elements, when viewed individually and in combination, integrate the recitations to the identified judicial exception beyond that of mere instructions.  Nor do the additional elements add anything more to the mere instructions provided by the limitation.  Therefore the limitations of claims 11 do not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Dependent claim(s) 12 further recite:
	The method of claim 9 wherein the one or more distributed databases further comprise 
		a transaction database that comprises electronic transaction data defining transactions between parties involving in-circulation digital currency and which tracks the transaction details and provides an audit trail of the transaction and the in-circulation digital currency in connection therewith.
	Claim 12 recites only the transactions database as an additional element to the identified judicial exception of a commercial or legal interaction in business relations.  However, none of these additional elements, when viewed individually and in combination, integrate the recitations to the identified judicial exception beyond that of mere instructions.  Nor do the additional elements add anything more to the mere instructions provided by the limitation.  Therefore the limitation of claims 7 and 12 do not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Dependent claim(s) 13 further recite:
	The method of claim 9 wherein 
		the one or more unique digital security features involve a public key encryption step that requires a private key to decrypt said features and access the blockchain  corresponding to a token.  
	Claim 13 recites no additional elements to the identified judicial exception of a commercial or legal interaction in business relations; the recitation to public key encryption while not a judicial exception, is no more than implementing instructions on a generic computer.  Therefore the limitation of claim 13 does not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Dependent claim(s) 14 further recite:
	The method of claim 9 further comprising 
		the step of utilizing the in-circulation digital currency in the system in a first-minted, first- utilized manner wherein the issue timestamp comprises data for determining which in- circulation digital currency was first-minted.  
	Claim 14 recites no additional elements to the identified judicial exception of a commercial or legal interaction in business relations.  Therefore the limitation of claim 14 does not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Dependent claim(s) 15 further recite:
	The method of claim 14 further comprising the steps of: 
		 splitting, where useful or required, a token corresponding to in-circulation digital currency ("parent token") to create a child token;
		 providing the child token with  sufficient data from the parent token to link the parent and child tokens in the system and provide traceability and an audit trail in connection therewith;
		 transferring and assigning to the child token a portion of the value of the parent token;
		 and  recording on the blockchain corresponding to the parent token   data sufficient to establish the existence of the child token, to link the parent token and the child token;
		 and to revise the value of the parent token to reflect the value transferred to the child token.  
	Claim 15 recites no additional elements to the identified judicial exception of a commercial or legal interaction in business relations and invokes only the plurality of servers, memory, and database, as it related to storing the data of the recited block.  However, none of these additional elements, when viewed individually and in combination, integrate the recitations to the judicial exception beyond that of mere instructions.  Nor do the additional elements add anything more to the mere instructions provided by the limitation.  Therefore the limitation of claim 15 does not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Dependent claim(s) 16 further recite:
	The method of claim 15 wherein 
		the steps in connection with splitting a token require permissions only available to a permissioned financial institutions.
	Claim 16 recites no additional elements to the identified judicial exception of a commercial or legal interaction in business relations.  Therefore the limitation of claim 16 does not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Dependent claim(s) 17 further recite:
	The method of claim 9 wherein the allowing step further comprises transactions comprising 
		peer-to-peer data transfer and peer-to-peer value transfer.
	Claim 17 recites no additional elements to the identified judicial exception of a commercial or legal interaction in business relations.  Therefore the limitation of claim 17 does not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Dependent claim(s) 21 further recite:
The system of claim 4 
	wherein the computer readable instructions for splitting tokens corresponding to in-circulation digital currency comprise instructions allowing creating a child token from a token ("parent token") corresponding to in-circulation digital currency by:
		   providing the child token with sufficient data from the parent token to link the parent and child tokens in the system and provide traceability and an audit trail in connection therewith;
		 transferring and assigning to the child token a portion of the value of the parent token;
		 and recording on the blockchain corresponding to the parent token data sufficient to establish the existence of the child token, to link the parent token and the child token, and to revise the value of the parent token to reflect the value transferred and assigned to the child token.
	Claim 21 recites no additional elements to the identified judicial exception of a commercial or legal interaction in business relations and invokes only the plurality of servers, memory, and database, as it related to storing the data of the recited block.  However, none of these additional elements, when viewed individually and in combination, integrate the recitations to the judicial exception beyond that of mere instructions.  Nor do the additional elements add anything more to the mere instructions provided by the limitation.  Therefore the limitation of claim 21 does not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

Claim Interpretation - 35 USC § 112(f)
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: Claim 1 recites:
		b) a network comprising connections between the private servers including means for distributing the databases between the servers comprising private peer-to-peer connections, or other private permissioned connections, or an electronic portal for accessing said databases;
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
	If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	As an initial matter, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112, second paragraph, it is impossible to properly construe claim scope at this time. See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) ("Because the claims are indefinite, the claims, by definition, cannot be construed."). However, in accordance with MPEP §2173.06 and the USPTO's policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
	Claims 1-17 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claim is indefinite and should be rejected if, after applying the broadest reasonable interpretation to the claim, the metes and bounds of the claimed invention are not clear.  See MPEP 2173.02(I) (citing In re Packard, 751 F.3d at 1310 (Fed. Cir. 2014)).

	Regarding claim(s) 1-17, independent claim 1 recites the following limitations with respect to the method of claim 9, presented here, and commensurate with system claim 1:
	a) providing a plurality of private servers, each comprising non-volatile computer memory storing:
		i) one or more distributed databases comprising:
		(a) at least one blockchain comprising a plurality of blocks;
		(b) a plurality of electronic tokens representing blockchain digital currency that is out of circulation in the system ("out-of-circulation tokens"), each such token comprising "out-of-circulation" data recorded in blocks on the blockchain, such out-of-circulation data comprising a plurality of the following data:
		1) a real world currency ID key;
		2) a null issuing financial institute (FI) key;
		3) a null issue timestamp;
		4) a null party name ID;
		5) a null party account ID;
		6) a null party 'transfer to' timestamp; and
		7) a value key equal to zero;
		and one or more unique digital security features generated for each out-of-circulation token to provide security and traceability, and to ensure authenticity for that token, the data corresponding to the security features also recorded on the blockchain;
	As stated in the prior 35 U.S.C. 112(b) rejection, a blockchain is understood, minimally to be a data structure composed of individual blocks of data, cryptographically “linked” together.  The Specification defines a blockchain in accordance with this: “As used herein, the term "blockchain" references any distributed ledger-type database comprising data (generally in blocks) about the file with which the data entries are associated. The database that comprises the blockchain is generally distributed among servers on a network.” Spec. at 145 (emphasis added).  
	Amended independent claims 1 and 9 continue to recite tokens as comprising data, each such token comprising "out-of-circulation" data, without any corresponding disclosure as to how the tokens of the present applications would comprise the data recorded in blocks on the blockchain.
	These limitations reciting to out-of-circulation tokens and in-circulation digital currency are disclosed in the Specification as follows:
"Out-of-circulation" refers to the state of an electronic file or token that has been created and includes an intact blockchain, but which has not been placed into circulation in the system. In contrast to out-of-circulation currency, currency is "in-circulation" by a process of' digital minting' or creation when a participating financial institution that is a bank having permission to do so, modifies the blockchain of an out-of-circulation digital token by appending a new block which assigns, e.g., a real world currency and value to the token. 
Specification at 149 (all emphasis added).  This description does not resolve how “an electronic file or token . . . includes an intact blockchain,” nor is it clear what an “intact” blockchain is; or how the recited tokens could be representing blockchain digital currency, where representing is a non-functional term.
	A person having ordinary skill in the art before the effective filing date of the claimed invention, would view paragraph 149 as describing the modification of a blockchain stored in distributed database at server:
System 100 is a hybrid currency system featuring both private permissioned digital fiat currency and traditional real world currency. The system features network 125 comprising a plurality of servers (not shown) with connections to each of the financial institutions 105 and a distributed database 130.
Spec. at 248, Fig. 1, elements 125, 130.  The modification of the blockchain is further described as:
For each participating financial institution that is a qualified bank (as determined, e.g., by agreement), the central authority generates a unique public/ private mint key pair that allows the bank to digitally mint in-circulation digital currency by modifying the blockchain of out-of-circulation tokens by appending an in-circulation block on to the blockchain, notwithstanding the unique digital security features on the out-of-circulation tokens.
Spec. at 254.  In view of these paragraphs, the Specification does not provide any disclosure that would provide a definite interpretation to the clause each such token comprising "out-of-circulation" data recorded in blocks on the blockchain.  Therefore claims 1 and 9 are found indefinite and claims 1-17 and 21 stand further rejected under 35 U.S.C. 112(b).

	Independent claims 1 and 9 are found further indefinite because it is not clear how an “electronic file or token” is “placed into circulation in the system,” or “return[ed] to out-of-circulation digital currency.”  
The bank will generally place a corresponding amount of real world currency into an appropriate reserve account to back the digital 'minting' process. "Removal of digital currency from circulation" means removing some portion or all of a given amount of in-circulation digital currency and returning it to out-of-circulation digital currency. The blockchain would of course be modified to indicate the date on which the particular digital currency token was removed from circulation. The removal from circulation may be accompanied by the bank reclaiming or removing any real world currency placed in reserve in connection with the minting of the digital currency being removed from circulation.
Spec. at 149.  The description at paragraph 149 appears to apply to tracking the circulation of an electronic currency, as with a traditional fiat currency, by tracking the amount of currency in and out of circulation by recording the actions of a central authority taking the currency in and out of circulation.  This description is in no way consistent with how a person having ordinary skill in the art before the effective filing date of the claimed invention would understand a cryptocurrency transacted as a record of UTXOs on a blockchain.  There is no broadest reasonable interpretation to reconcile the description of the tokens as comprising blocks with the recitation to in- and out-of-circulation tokens with how a person having ordinary skill in the art would understand a cryptocurrency, i.e. a digital currency transacted with a blockchain to operate. See MPEP 2175.03(a)III “Terms used contrary to their ordinary meaning must be clearly redefined in the written description.”  Therefore claims 1 and 9 are found indefinite and claims 1-17 and 21 stand further rejected under 35 U.S.C. 112(b).

	Independent claims 1 and 9 are found further indefinite for reciting to a memory . . . as storing . . .one or more processors.  
	A method for implementing and using a private permissioned blockchain digital fiat currency comprising the steps of: [A system for using a private permissioned blockchain digital fiat currency comprising:]
	a) providing a plurality of private servers, each comprising non-volatile computer memory storing:[a plurality of private servers, each comprising non-volatile computer memory storing:]
	. . . 	iii) one or more processors capable of executing the computer readable instructions;
Claim 9 (claim 1 language bracketed).  A memory cannot store a processor.  Therefore claims 1 and 9 are found indefinite and claims 1-17 and 21 stand further rejected under 35 U.S.C. 112(b).

	Claim 2 is found indefinite for reciting The system of claim 1 further comprising reserved funds because the recited system, which is a device or apparatus, cannot further comprise funds or currency.  Therefore claim 2 stands further rejected under 35 U.S.C. 112(b).

	Claims 4 and 11 are found indefinite for reciting to computer readable instructions for performing functions, where the subsequent recited functions are a foreign marketplace, among others:
4. 	The system of claim 3 wherein one or more of the private servers on the network further comprises computer readable instructions for one or more of the following functions:
		a) acquisition of in-circulation digital currency in exchange for real world currency or traditional electronic funds denominated in real world currency;
		b) redemption of in-circulation digital currency in exchange for real world currency or traditional electronic funds denominated in real world currency and subsequent removal of in- circulation digital currency from circulation;
		c) bank to bank clearing of in-circulation digital currency in exchange for real world currency or traditional electronic funds denominated in real world currency and optionally subsequent removal of in-circulation digital currency from circulation;
		d) peer-to-peer payments between any two or more parties using the system;
		e) peer-to-peer electronic contracts and data exchange between any two or more parties using the system;
		f) vendor invoices via peer-to-peer electronic contracts, data exchange, and payments between a vendor and one or more parties using the system;
		g) vendor refunds via peer-to-peer electronic contracts, data exchange, and payments between a vendor and one or more parties using the system;
		h) merchant transactions via peer-to-peer electronic contracts, data exchange, and payments between a merchant and one or more parties using the system;
		i) merchant refunds via peer-to-peer electronic contracts, data exchange, and payments between a merchant and one or more parties using the system;
		j) party to party transfers of in-circulation digital currency;
		k) same party account transfers for transferring in-circulation digital currency;
		I) a lending marketplace for matching borrowers and lenders of in-circulation digital currency;
		m) a foreign exchange marketplace for exchanging in-circulation digital currency denominated in a first real world currency for in-circulation digital currency denominated in a second real world currency;
		n) automated teller machine deposits and withdrawals involving in-circulation digital currency;
		o) invoice factoring using in-circulation digital currency;
		p) collections of invoices or debts involving in-circulation digital currency;
		q) dispute resolution;
		r) management of keys and permissions granted to parties using the system;
		and s) splitting tokens corresponding to in-circulation digital currency- 
Claims 4 and 11 (emphasis to indefinite subject matter).  The repeated recitations to entities and objections—some involving people, such as marketplace or dispute resolution— are not recitations to functions.  Therefore claims 4 and 9 are found indefinite, and claims 4-8, 11, and 21, and  stands further rejected under 35 U.S.C. 112(b).

	Claims 4 is found further indefinite for reciting to a system performing functions with no recited processor.  Therefore claim 4 is found indefinite, and claims 4-8, and 21, and stand further rejected under 35 U.S.C. 112(b).

Claim Rejections 35 U.S.C. 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1-17 and 21 are rejected under 35 U.S.C. 102(a)(2) as anticipated by pre-grant publication US 20170300876 A1 (hereinafter “MUSIALA”).  

	Regarding independent claim(s) 1 and  9, MUSIALA discloses: 
1	A system for using private permissioned blockchain digital fiat currency in conjunction with real world currency comprising:
9	A method for implementing and using a private permissioned blockchain digital fiat currency comprising the steps of:
NOTE: The limitations of claims 1 are commensurate in scope with claim 9; the limitations of claim 9 are presented except where otherwise indicated.
	a) providing a plurality of private servers, each comprising non-volatile computer memory storing:
In the Cryptoconomy system, the cryptocurrency wallets may be stored using “hot storage” on a network supported by servers controlled by the Technical Administrator, as well as by one or more additional servers controlled by entities that may run nodes supporting the blockchain.
MUSIALA at 0065.
		i) one or more distributed databases comprising:
		(a) at least one blockchain comprising a plurality of blocks;
		(b) a plurality of electronic tokens representing blockchain digital currency that is out of circulation in the system ("out-of-circulation tokens"), each such token comprising "out-of-circulation" data recorded in blocks on the blockchain,
[0006] According to one aspect of the invention, a computer-implemented process for administration and governance of fiat and cryptocurrency funds in a distributed computer system is provided. In one example, a process includes, at an electronic device with one or more processors and memory, accessing a list of a plurality of participant nodes, which may include a fund administrator receiving a list of participants or nodes.
MUSIALA at 0006.  MUSIALA discloses the out-of-circulation tokens stored on a private permission blockchain:
[0069] The Proprietary Cryptocurrency used in the Cryptoconomy system may reside on a private, Permissioned Blockchain. As is appreciated by those of ordinary skill in the art, a blockchain may be public, where use of the system may be unrestricted; or it may be private, where use of the system is restricted to authorized users. As is also appreciated by those of ordinary skill in the art, a blockchain may be “permissionless,” where anyone may contribute computing resources and act as a “node” in support of the network; or it may be “permissioned,” where those running the “nodes” that support the network are restricted to a group of authorized individuals or entities. As discussed above, the Cryptoconomy system may be a private blockchain that may be accessed only by authorized participants in the Cryptoconomy system. Similarly, the blockchain that underpins the Cryptoconomy system may be a Permissioned Blockchain, where the nodes are limited to a restricted group that collectively contributes the computing resources to support the network. (Example embodiments of the Private Permissioned Blockchain are depicted in FIGS. 1 and 10.)
MUSIALA at 0069.  MUSIALA at 0068 (disclosing the out-of-circulation tokens) (“As is appreciated by those of ordinary skill in the art, there are various methods of generating, or “minting,” new cryptocurrency units in a private cryptocurrency system. In the Cryptoconomy system, the Technical Administrator may have the sole ability to “mint” new units of cryptocurrency.”).
such out-of-circulation data comprising a plurality of the following data:
		1) a real world currency ID key;
		2) a null issuing financial institute (FI) key;
		3) a null issue timestamp;
		4) a null party name ID;
		5) a null party name ID;
		6) a null party 'transfer to' timestamp; and
		7) a value key equal to zero;
MUSIALA at 0042 (“Such data may include the recipient, amount, and purpose for the fiat exchange. (An example of this function is depicted at 110 in FIG. 3.).”; MUSIALA at 0051 (“For example, when a specific unit of cryptocurrency is exchanged for fiat cash, the donor of that specific unit of cryptocurrency may have permission to access data regarding the exchange transaction. The process governing the exchange of cryptocurrency for U.S. dollars, and the release of U.S. dollars from the escrow account managed by the trustee bank, is explained in more detail below in the section entitled, “Exchange of Cryptocurrency for Fiat.”); MUSIALA at 0043 (disclosing a null issue timestamp “timestamped transaction data”).
		and one or more unique digital security features generated for each out-of-circulation token to provide security and traceability, and to ensure authenticity for that token, the data corresponding to the security features also recorded on the blockchain; and
A proprietary, private/Permissioned Blockchain Smart Contracts Platform can be implemented to create a unique unit of cryptocurrency for each dollar donated. Each cryptocurrency unit can be earmarked to a specific dollar residing in the trust account, tracked using the Blockchain Smart Contracts Platform, and displayed via the web-based application. (An example of the process by which new cryptocurrency is minted as funds are received by the Trustee Bank is depicted in FIG. 12.)
MUSIALA at 0028.
		(c) a plurality of electronic tokens for blockchain digital fiat currency that is in circulation in the system ("in-circulation digital currency"), each such token comprising an out- of-circulation token and further comprising "in-circulation" data also recorded in blocks on the blockchain, such in-circulation data comprising a plurality of the following data:
[0050] The Cryptoconomy system may include a cryptocurrency wallet that is assigned to the trustee bank, but over which the trustee bank does not exercise any control. Control over this cryptocurrency wallet may reside with the Technical Administrator. . . . In this way, each U.S. dollar released from the escrow account may be matched to a unit of cryptocurrency residing in the trustee bank's cryptocurrency account.
MUSIALA at 0050 (the in-circulation digital currency is that minted by the Technical Administrator and available in the cryptocurrency wallet of the trustee bank).
		1) a real world currency ID key;
		2) an issuing financial institute (FI) key;
		3) an issue timestamp;
		4) a party name ID;
		5) a party account ID;
		6) a party 'transfer to' timestamp;
		and 7) a value key specifying the value of the token expressed as the number of "minimal physical currency units" in circulation for a corresponding real world currency;
MUSIALA at 0042-43, 0051 (disclosing the data fields stored in the distributed database, as cite with respect to out-of-circulation currency).  MUSIALA discloses the permissioned blockchain tracking cryptocurrency spent by the trustee banks in accordance with the recited fields:
The Web Based Application may interface and interoperate with the Proprietary Cryptocurrency and Permissioned Blockchain to sort and display data related to the transfer of cryptocurrency. After a unit of cryptocurrency has been transferred from the Project Administrator to a contractor, the cryptocurrency may subsequently be transferred from the contractor to, between, and among various other project participants, such as subcontractors, suppliers, and skilled and unskilled laborers. (Example embodiments of a transfer of cryptocurrency are depicted at 200 in FIG. 1 and in FIG. 10.)
MUSIALA at 0057.  Compare Spec. at Fig. 1 (depicting banks 105 transferring in-circulation cryptocurrency to customers 152).
NOTE: The following limitations do not have patentable weight because the limitations do not fall within the scope of the recited step of a non-volatile computer memory storing, as detailed below.  Prior art is provided in accordance with the practice of compact prosecution.  See MPEP 2173.06.
		ii) computer readable instructions for :
		creating and issuing the out-of-circulation tokens;
MUSIALA at 0068 (“In the Cryptoconomy system, the Technical Administrator may have the sole ability to “mint” new units of cryptocurrency. . . The cryptocurrency units may be “minted” by the Technical Administrator through methods familiar to and appreciated by those of ordinary skill in the art.”).
		creating and implementing digital security features on the out-of-circulation tokens;
MUSIALA at 0028 (“Each cryptocurrency unit can be earmarked to a specific dollar residing in the trust account, tracked using the Blockchain Smart Contracts Platform. . . .”).
		establishing permissions for parties to the system to access the out-of-circulation tokens;
MUSIALA at 0009 (“In some examples, exemplary processes may further include or interoperate with a cryptocurrency wallet system and a smart contracts platform, to enable a technical administrator to set permissions over and exercise “real time” control over cryptocurrency transactions and contracts ‘rules.’”).
		and creating and issuing public/private mint key pairs and public/private decryption key pairs to parties in accordance with their permissions in the system;
MUSIALA at 0066 (“[T]he Technical Administrator may control access rights to the Cryptoconomy system is through multi-signature technology. . . . [M]ulti-signature technology allows for cryptocurrency wallets to be configured such that multiple entities, using multiple “private keys,” are required to approve a transaction before cryptocurrency is transferred from the wallet. In the Cryptoconomy system, the Technical Administrator may exercise multi-signature authority over all cryptocurrency wallets used in the system.”).
		digital minting of in-circulation digital currency from out-of-circulation tokens;
MUSIALA at 0050 (the in-circulation digital currency is that minted by the Technical Administrator and available in the cryptocurrency wallet of the trustee bank).
		limiting access to the blockchains corresponding to out-of-circulation tokens to public/ private mint key holders with permissions to append in-circulation data to the blockchain to digitally mint in-circulation digital currency;
		limiting access to the blockchains of corresponding to in-circulation digital currency to public/private decryption key holders with sufficient permissions to modify or to append new data on said blockchains;
		accurately storing each blockchain so modified in the databases;
MUSIALA at 0069 (“[T]he Cryptoconomy system may be a private blockchain that may be accessed only by authorized participants in the Cryptoconomy system. Similarly, the blockchain that underpins the Cryptoconomy system may be a Permissioned Blockchain, where the nodes are limited to a restricted group that collectively contributes the computing resources to support the network.”).
		creating and storing a unique timestamp corresponding to each such blockchain modification; and
MUSIALA at 0042 (“Donors may perceive several benefits to donating funds through the Cryptoconomy system . . . . Other perceived benefits may be that the timestamped transaction data provides donors with confidence that donated funds are delivered to missions in a timely, secure manner.”).
Claim Interpretation: The above limitations have no patentable weight because they are not included within the scope of the claimed method.  Each of these limitations is recited under ii) computer readable instructions for: . . .  Instructions stored in a memory cannot perform the recited functions; processors perform functions by executing the instructions stored in the memory.  In so far as these instructions to perform the recited limitations are, in fact, recited as performed by a processor, the limitations receive patentable weight.
		iii) one or more processors capable of executing the computer readable instructions;
[0006] According to one aspect of the invention, a computer-implemented process for administration and governance of fiat and cryptocurrency funds in a distributed computer system is provided. In one example, a process includes, at an electronic device with one or more processors and memory, accessing a list of a plurality of participant nodes, which may include a fund administrator receiving a list of participants or nodes. The process further includes transferring crypto-currency (e.g., that can be pegged to U.S. dollars, local currency, or the like) to one or more of the participant nodes. Each of the participant nodes may include an interface portal (e.g., a web-portal) for viewing transferred crypto-currency and for transacting (e.g., bidding, soliciting, etc.) with other participant nodes of the list of participant nodes with the crypto-currency.
MUSIALA at 0006.
Claim Interpretation: The following limitations b)-g) are recited as nested under the preamble to the method claim 9, such that the claims read on:
	A method for implementing and using a private permissioned blockchain digital fiat currency comprising the steps of: . . .
		b) establishing a network among the private servers;
		. . .
		g) recording the details of the transactions in the blockchain corresponding to the in-circulation currency.
Claim 9 (limitations b)-g) excerpted).  Thus, these limitations are not recited as including the memory, distributed database, or processor under heading a), subheadings i)-iii).
1	b) a network comprising connections between the private servers including means for distributing the databases between the servers comprising private peer-to-peer connections, or other private permissioned connections, or an electronic portal for accessing said databases;
9	b) establishing a network among the private servers;
	c) creating connections between the private servers on the network, including means for distributing the databases between the servers, said connections comprising private peer-to-peer connections, or other private permissioned connections, or an electronic portal for accessing said databases;
MUSIALA at Fig. 10.
	such that the out-of-circulation tokens and in-circulation digital currency are accessible only to permissioned parties;
MUSIALA at 0069.
	d) generating a unique public/private mint key pair that allows a permissioned party to digitally mint in-circulation digital currency by modifying the blockchain of corresponding to out-of-circulation tokens by appending in-circulation data thereto notwithstanding the unique digital security features thereon;
MUSIALA at 0066.
	e) for each permissioned party electing to digitally mint an amount of in- circulation digital currency:
		1) digitally minting the amount of in-circulation digital currency by modifying the blockchain corresponding to one or more out-of-circulation tokens by appending thereto "in-circulation" data and reserving real world funds in proportion to the amount digitally minted, and 
		2) repeating step e(1) each time an amount of in-circulation digital currency is minted;
For each dollar donated, donors may receive one unique unit of cryptocurrency loaded to their cryptocurrency wallets. Each unique unit of cryptocurrency will be newly “minted” by the Technical Administrator just prior to being deposited into the donor's cryptocurrency wallet. (See FIG. 12.) The Permissioned Blockchain and Blockchain Smart Contracts Platform may maintain a record matching each unique unit of cryptocurrency with specific donations made by donors at a particular moment in time
MUSIALA at 0039.  Compare Spec. at 254.
	f) allowing a permissioned party to use the in-circulation digital currency in one or more transactions in the private system; and
	g) recording the details of the transactions in the blockchain corresponding to the in-circulation currency. 
At a minimum, the Web Based Application will enable each donor to view the transaction history of each unit of cryptocurrency that the donor originally purchased and transferred into the Cryptoconomy system, as the unit is transferred between and among various cryptocurrency wallets held by various project participants. In the event that a unit of cryptocurrency is exchanged for fiat funds, the donor will be able to see, through the Web Based Application, data concerning the exchange. Such data may include the recipient, amount, and purpose for the fiat exchange. (An example of this function is depicted at 110 in FIG. 3.)
MUSIALA at 0042.
	By this analysis, the disclosure of MUSIALA anticipates all elements of independent claims 1-9, and claims 1 and 9 stand rejected under 35 U.S.C. 102.
	Regarding claim(s) 2 MUSIALA discloses:
		The system of claim 1 further comprising reserved funds in real world currency provided by a qualified bank in proportion to the amount of in-circulation digital currency that is digitally minted by the bank from out-of-circulation tokens. 
[0078] A final example of how the Blockchain Smart Contracts Platform may be configured to manage the Cryptoconomy system concerns the minting of new cryptocurrency. As explained above, in the Cryptoconomy system, a new unit of cryptocurrency is minted for every new U.S. dollar that is donated through the Web Based Application
	MUSIALA discloses “the Cryptoconomy system, a new unit of cryptocurrency is minted for every new U.S. dollar.”  Therefore claim 2 is anticipated by MUSIALA.

	Regarding claim(s) 3 and 10 MUSIALA discloses:
		The system of claim 1 wherein the nonvolatile memory further stores a plurality of virtual bank accounts, virtual credit accounts, and virtual foreign exchange accounts;
		wherein each such account is associated with a party who is a specific account holder that is a) a bank or non-bank financial institution;
		b) a customer or consumer;
		c) a vendor, a merchant, a lender, or a borrower; or
		d) any combination thereof;
		and wherein each account holder has at least one account that is a virtual bank account, a virtual credit account, or a virtual foreign exchange account. 
[0051] The trustee bank may use its internal bank records to reconcile disbursements of U.S. dollars from the escrow account with units of cryptocurrency residing in the bank's assigned cryptocurrency wallet. The Web Based Application may display this data for the trustee bank, as well as for other participants in the Cryptoconomy system that have permission to access the data. For example, when a specific unit of cryptocurrency is exchanged for fiat cash, the donor of that specific unit of cryptocurrency may have permission to access data regarding the exchange transaction.
	MUSIALA discloses the permissioned blockchain connected via a plurality of servers used for minting cryptocurrency is exchanged for fiat currency.  Therefore claims 3 and 9 are anticipated by MUSIALA.

	Regarding claim(s) 4 and 11 MUSIALA discloses:
		The system of claim 3 wherein one or more of the private servers on the network further comprises computer readable instructions for one or more of the following functions:
Claim Interpretation: The following limitations of claim 4 and 9 have no patentable weight, i.e., they fall outside the scope of both the system claim 1 and method claim 9, because each claim recites to instructions stored in a memory only, and no processor to execute the instructions (as discussed in the independent claim rejection).  Prior art is applied in accordance with the office’s policy of compact prosecution.
		a) acquisition of in-circulation digital currency in exchange for real world currency or traditional electronic funds denominated in real world currency;
		b) redemption of in-circulation digital currency in exchange for real world currency or traditional electronic funds denominated in real world currency and subsequent removal of in- circulation digital currency from circulation;
		c) bank to bank clearing of in-circulation digital currency in exchange for real world currency or traditional electronic funds denominated in real world currency and optionally subsequent removal of in-circulation digital currency from circulation;
		d) peer-to-peer payments between any two or more parties using the system;
		e) peer-to-peer electronic contracts and data exchange between any two or more parties using the system;
		f) vendor invoices via peer-to-peer electronic contracts, data exchange, and payments between a vendor and one or more parties using the system;
		g) vendor refunds via peer-to-peer electronic contracts, data exchange, and payments between a vendor and one or more parties using the system;
		h) merchant transactions via peer-to-peer electronic contracts, data exchange, and payments between a merchant and one or more parties using the system;
		i) merchant refunds via peer-to-peer electronic contracts, data exchange, and payments between a merchant and one or more parties using the system;
		j) party to party transfers of in-circulation digital currency;
		k) same party account transfers for transferring in-circulation digital currency;
		I) a lending marketplace for matching borrowers and lenders of in-circulation digital currency;
		m) a foreign exchange marketplace for exchanging in-circulation digital currency denominated in a first real world currency for in-circulation digital currency denominated in a second real world currency;
		n) automated teller machine deposits and withdrawals involving in-circulation digital currency;
		o) invoice factoring using in-circulation digital currency;
		p) collections of invoices or debts involving in-circulation digital currency;
		q) dispute resolution;
		r) management of keys and permissions granted to parties using the system;
		and s) splitting tokens corresponding to in-circulation digital currency- 
[0006] According to one aspect of the invention, a computer-implemented process for administration and governance of fiat and cryptocurrency funds in a distributed computer system is provided. In one example, a process includes, at an electronic device with one or more processors and memory, accessing a list of a plurality of participant nodes, which may include a fund administrator receiving a list of participants or nodes. The process further includes transferring crypto-currency (e.g., that can be pegged to U.S. dollars, local currency, or the like) to one or more of the participant nodes. Each of the participant nodes may include an interface portal (e.g., a web-portal) for viewing transferred crypto-currency and for transacting (e.g., bidding, soliciting, etc.) with other participant nodes of the list of participant nodes with the crypto-currency.
[0054] Among other features of the Web Based Application, the application may include a portal that can be accessed by certain participants in the Cryptoconomy system and that displays data related to the Cryptocurrency Mint. As may be appreciated by those of ordinary skill in the art, there are various methods of "minting" new units of cryptocurrency. In one example of the Cryptoconomy system, new units of cryptocurrency will be minted through a function of the Blockchain Smart Contracts Platform that mints a new unit of cryptocurrency in a one-to-one ratio for every U.S. dollar donated through the Web Based Application and remitted to the escrow account held by the trustee bank. The process by which this occurs is described in more detail below in the section entitled, "Blockchain Smart Contracts Platform." (See FIG. 12.) 
	In view of the disclosure of MUSIALA at independent claims 1 and 9, as to a “cryptoconomy” involving the minting of cryptocurrency for exchange with fiat currency, all of the above “recited computer readable instructions” appearing after (f) are simply embodiments of (a)-(f), i.e. peer-to-peer transactions.  While Applicant may list all embodiments they do not affect the scope of the claim when they are species examples of the larger genus disclosed by MUSIALA.  Therefore claims 4 and 11 are anticipated by MUSIALA.  

	Regarding claim(s) 5 MUSIALA discloses:
		The system of claim 4 wherein one or more of the functions are provided via computer readable instructions comprising code, subroutines, and protocols constituting an application program interface (API).
Claim interpretation: Claim 5, dependent on claim 4, also lacks patentable weight in so far as describing the recited functions.  The API is software that requires a processor to execute and no such processor is recited.  Moreover, the recited functions cannot be provided via . . . an API that have no associated processors to perform the functions.
[0044] Ultimate control over the various components of the Cryptoconomy system, including the Web Based Application, may reside with a Technical Administrator. The Web Based Application may be configured with an interface specifically intended for the Technical Administrator. (Various embodiments of this Technical Administrator portal are depicted at 120 in FIGS. 1-7 and FIGS. 11-12.) This interface may interoperate with the various components of the system and may display data pulled from those components in several mediums and formats intended to assist the Technical Administrator in understanding various aspects of the funds flow and behaviors of the project participants.
	MUSIALA discloses the web based applicant and interface.  Therefore claim 5 is anticipated by MUSIALA.  

	Regarding claim(s) 6 MUSIALA discloses:
		The system of claim 1 wherein financial institutions are compensated through transaction, subscription, and other banking and financial service fees and not through fees for mining or creating blockchain digital currency.
[0031] While project participants transact in cryptocurrency, the fiat funds earmarked to the cryptocurrency remain in the escrow account held by the bank trustee. As participants receive payments in cryptocurrency for work completed, the portion of each cryptocurrency payment representing the participant's contractual profit amount may be redeemed for fiat funds distributed from the escrow account. When a participant completes their involvement in the project, any cryptocurrency remaining in their blockchain-based wallets that represents commercial profit may similarly be redeemed for fiat funds.
	MUSIALA discloses the participants in the cryptocurrency to fiat exchange system as being able to profit as they would from any commercial profit—in the system of MUSIALA there are layers of trustee banks, project participants, and contractors, working for a commercial profit.  Therefore claim 6 is anticipated by MUSIALA.

	Regarding claim(s) 7 and 12 MUSIALA discloses:
		The system of claim 4 further comprising a transactions database that comprises electronic transaction data defining transactions between parties involving in-circulation digital currency, and which tracks transaction details and provides an audit trail of the transaction and the in-circulation digital currency in connection therewith.
[0032] [. . .] As is appreciated by those of ordinary skill in the art, cryptocurrency and blockchain technology generate real-time data on transactions that is visible through a shared, immutable ledger. This data may be used by participants in development and relief projects to better analyze the ecosystem and inform their decision-making.
	MUSIALA discloses “real-time data on transactions that is visible . . . through a shared immutable ledger,” i.e. the data structure that is the blockchain.  Therefore claims 7 and 12 are anticipated by MUSIALA.

	Regarding claim(s) 8 MUSIALA discloses:
		The system of claim 7 further comprising sufficient network connections to provide access to the transactions database to parties to said electronic transactions where such parties have access permission. 
[0032] Replacing cash and bank accounts with a proprietary cryptocurrency that resides on a private, permissioned blockchain provides several advantages that may solve many longstanding problems that plague international development and humanitarian aid missions. The key advantages relate to transparency, speed, and security over donated funds. As is appreciated by those of ordinary skill in the art, cryptocurrency and blockchain technology generate real-time data on transactions that is visible through a shared, immutable ledger.
The “private, permissioned blockchain” disclosed by MUSIALA and embodied at Figs. 1 and 10 require sufficient network connection.  Therefore claim 8 is anticipated by MUSIALA.

	Regarding claim(s) 13 MUSIALA discloses:
		The method of claim 9 wherein the one or more unique digital security features involve a public key encryption step that requires a private key to decrypt said features and access the blockchain corresponding to a token. 
[0066] Another method by which the Technical Administrator may control access rights to the Cryptoconomy system is through multi-signature technology. As is appreciated by those of ordinary skill in the art, multi-signature technology allows for cryptocurrency wallets to be configured such that multiple entities, using multiple "private keys," are required to approve a transaction before cryptocurrency is transferred from the wallet.
	MUSIALA discloses multiple private keys with the unique security features of the multi-signature technology, as part of a public/private key encryption pair for the blockchain.  Therefore claim 13 is anticipated by MUSIALA.

	Regarding claim(s) 14 MUSIALA discloses:
		The method of claim 9 further comprising the step of utilizing the in-circulation digital currency in the system in a first-minted, first-utilized manner wherein the issue timestamp comprises data for determining which in-circulation digital currency was first- minted. 
[0043] [. . .] Other perceived benefits may be that the timestamped transaction data provides donors with confidence that donated funds are delivered to missions in a timely, secure manner.
	MUSIALA discloses the timestamped transaction data attached to cryptocurrency funds in circulation.  Therefore claim 14 is anticipated by MUSIALA.

	Regarding claim(s) 15 MUSIALA discloses:
		The method of claim 14 further comprising the steps of:
		splitting, where useful or required, a token corresponding to in-circulation digital currency ("parent token") to create a child token;
		providing the child token with sufficient data from the parent token to link the parent and child tokens in the system and provide traceability and an audit trail in connection therewith;
		transferring and assigning to the child token a portion of the value of the parent token;
		and recording on the blockchain corresponding to the parent token data sufficient to establish the existence of the child token, to link the parent token and the child token;
		and to revise the value of the parent token to reflect the value transferred to the child token. 
[0028] A proprietary, private/Permissioned Blockchain Smart Contracts Platform can be implemented to create a unique unit of cryptocurrency for each dollar donated. Each cryptocurrency unit can be earmarked to a specific dollar residing in the trust account, tracked using the Blockchain Smart Contracts Platform, and displayed via the web-based application. (An example of the process by which new cryptocurrency is minted as funds are received by the Trustee Bank is depicted in FIG. 12.)
[0029] The cryptocurrency can be distributed to participants in international development and humanitarian aid missions via cryptocurrency wallets residing on the Blockchain Smart Contracts Platform. The cryptocurrency wallets are accessible through the web based application and have the look and feel of an online bank account. Participants in the development/relief effort (e.g., non-profit organizations, contractors, subcontractors, suppliers, laborers) transact using the cryptocurrency in lieu of fiat currency. (Examples of cryptocurrency wallets are depicted at 100 in FIGS. 1-12.) The smart contracts platform restricts transfer of the cryptocurrency to specific, approved transaction typologies between approved parties. (See FIG. 11.)
MUSIALA at 0028-29.  The recited splitting is the same as “distribut[ing] as participants . . . via cryptocurrency wallets.  The parent currency is minted and split, as it is distributed to the various “participants,” where each funds transfer, and the remaining balance, recorded on the blockchain. MUSIALA at 0031 further describes “cryptocurrency remaining in their blockchain-based wallets.”  MUSIALA describes the transfer and recordation of the units of currency in the blockchain:
At a minimum, the Web Based Application will enable each donor to view the transaction history of each unit of cryptocurrency that the donor originally purchased and transferred into the Cryptoconomy system, as the unit is transferred between and among various cryptocurrency wallets held by various project participants.
MUSIALA at 0042.  MUSIALA at 0049 (disclosing the role of the bank) (“An example of a node that may be run by a trustee bank is depicted at 170 in FIG. 10.”).
Claim Interpretation: The Specification describes the step of splitting a token as follows:
To fulfill the remaining $50 of the request, the financial institution can 'split' or divide the next oldest token into two. In this case the split token's ownership would reflect that $50 of its value is owned by the requestor and is present in the requestor's VBA, while the financial institution would remain the owner of the balance of $50 in the form of a new ("child") token. The appropriate changes would be appended to the blockchain of the relevant tokens and 'child' tokens resulting from split tokens always trace back to the original split token and its minting into circulation. The new child token preferably comprises a blockchain that features the underlying data of the original or parent token - e.g. the same issuing bank, the issue or mint date, etc., and is denominated in the same real world currency. .
Spec. at 234.  This paragraph describes that when a token is split, “appropriate changes would be appended to the blockchain of the relevant tokens.”  Similarly, the claim recites recording on the blockchain corresponding to the parent token data sufficient to establish the existence of the child token, to link the parent token and the child token.  The modifiers child and parent only label two separate amounts of currency or tokens, as described in the Specification.  It’s equivalent to paying with a $100 bill, receiving $50 in change, such that the change is the “child token.”  This is no different than the cryptocurrency payment transfers described by MUSIALA where there is an initial amount on the blockchain, and then a transaction is occurred resulting in an amount of currency transferred and a new amount of currency remaining, all of which is reflected in the blockchain.
	Therefore claim 15 is anticipated by MUSIALA.

	Regarding claim(s) 16 MUSIALA discloses:
		The method of claim 15 wherein the steps in connection with splitting a token require permissions only available to financial institutions. 
To enhance the level of assurance of the reconciliation, the trustee bank may also run a node on the Permissioned Blockchain, as discussed below in the section entitled, "Proprietary Cryptocurrency and Permissioned Blockchain." (An example of a node that may be run by a trustee bank is depicted at 170 in FIG. 10.)
MUSIALA at 0049 (disclosing the trustee bank as the financial institution operating a node on the permission blockchain).
	Therefore claim 16 is anticipated by MUSIALA.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DECASTRO US 20150170112 A1 
[0075] [. . .] Instead, the present invention incorporates limited centralization to dampen any confusion that would otherwise be caused by having a population of coins offline and unreconciled by the majority consensus. This hybridization of the consensus blockchain model with a centrally monitored ledger allows the system to tolerate having coins removed from the blockchain and added back into it later without destroying the stability of the currency. This unconventional function is possible because the network is privately operated by a central authority, whereas Bitcoin and other purely “decentralized” cryptocurrencies eschew any transactions that are not reported to the entire network immediately and confirmed by the majority of nodes as a bona fide consensus. It is not possible in the prior art for parties in a cryptocurrency transaction to exchanging private keys, or to conduct a transaction, without being directly connected to the network, and to the proper consensus blockchain on the network. Because the present invention comprises a central server and means for reconciling all accounts across the entire network and all users from that central authority, which is (effectively) a partial redundancy comprising one authoritative ledger and at least one parallel consensus ledger, therefore off-chain transactions do not pose a systemic risk to the integrity of the network, but instead they merely affect the temporary visibility of coins to the network while their offline status has been changed on a local card device and before that change has been reported to and reconciled with the central authority. The central authority can intervene directly to thwart any instability that emerges if a malicious actor or catastrophic event causes a very large number of coins to go “dark,” or offline, at any one time, by directly intervening in the performance of the network to, for instance, temporarily expand the money supply, or to make educated guesses about the probable status of offline coins, and to permit some stopgap accounting to be done on a “contingent” or “temporary” basis . . . .
JACKSON US 20140279540 A1 
[0118] Overview of system components. Embodiments of the present invention may include systems: a) designed to serve as a private sector Monetary Authority, and, b) for administering a community of participants, matriculation to which is a prerequisite for access to the products and services of the private sector Monetary Authority.
[0119] Monetary Authority. Systems may be provided for enabling the combined activities of a System Provider and one or more Issuers to serve as a private sector Monetary Authority. As such, these systems transcend boundaries of conventional business model classification providing both the Base Moneys of distinct alternative Currencies and an alternative remote payments system via which they are issued and distributed, circulate, and may be redeemed and de-issued."
WRIGHT US 20190116024 A1 
[0325] The archetypical example is a currency reserve (analogous to a gold reserve) such that the total value held in the reserve bank account matches the total value in promissory notes in existence (i.e. unredeemed tokens). This concept extends beyond currency reserves to include stock inventory. For example, an issuer of licensed printed t-shirt tokens may start with an inventory of 10,000 T-shirts in stock and may issue a divisible token to represent those 10,000 t-shirts (where, say, each share=1 t-shirt). The original token could be subdivided and each subdivided token would be redeemable for a number of t-shirts according to the transaction output's underlying BTC value as defined by the PeggingRate. If demand increases, however, the issuer may decide to issue further shares (i.e. increase the number of shares in circulation by (say) another 10,000). In such cases it is incumbent on the issuer to deposit a further 10,000 t-shirts into his reserve account (i.e. stock warehouse) in order to underwrite the further issuance. Thus, the total number of t-shirts in stock (where stock acts as ‘reserve account’) at any one time=the total number of unredeemed shares.
WRIGHT US 20190303887 A1 
[0022] In addition or alternative to the method described above, the method may comprise one or more of the following steps: receiving, over a communications network, a request from a first user (A) for a first token (T1); determining a first user public key (P1A), wherein the first user public key (P1A) forms a cryptographic pair with a first user private key (V1A); and allocating a first quantity of an encrypted, electronically transferrable digital asset (B1) for association with the first token (T1); determining a first hash (H1) of a first redeem script (RS1), wherein the first redeem script (RS1) is based on: at least a first metadata (MD1) that includes information associated with the first token (T1); the first user public key (P1A); and a first issuer public key (P1I) associated with the issuer (I), wherein the first issuer public key (P1I) forms a cryptographic pair with a first issuer private key (V1I); sending, over the communications network, a first data output (O1) to a peer-to-peer distributed ledger comprising: an indication of a transaction of the first quantity of said digital asset (B1) to the first user (A); and the first hash (H1), wherein the first hash (H I) is associated with the first quantity of said digital asset (B1), to provide the first token (T1) that is associated with the first user (A) and issuer (I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685